 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID PHILLIPS-KERLEY,                           No. 1:18-cv-00438 AWI-BAM
12                    Plaintiff,                       ORDER GRANTING IN PART AND
                                                       DENYING IN PART REQUEST TO FILE
13            v.
                                                       DOCUMENTS UNDER SEAL
14    CITY OF FRESNO, et al.,                          (Doc. 30)

15
                      Defendants.
16

17

18          Currently before the Court is the request of Steve Whitworth, counsel for Plaintiff David
19   Phillips-Kerley, pursuant to Local Rule 141, to file under seal the following documents: (1) Notice
20   and Motion of Steve Whitworth to Withdraw as Attorney of Record for Plaintiff; (2) Counsel’s
21   supporting declaration; (3) the Request to Seal Documents with its proposed order; and (4) any
22   response filed by Plaintiff to the motion to withdraw. (Doc. No. 30). No timely opposition to the
23   request has been filed pursuant to Local Rule 141. For the reasons that follow, Counsel’s request
24   for filing under seal is granted in part and denied in part.
25           “Historically, courts have recognized a ‘general right to inspect and copy public records
26   and documents, including judicial records and documents.’” Kamakana v. City & Cty. of Honolulu,
27   447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597
28
                                                         1
 1   & n.7 (1978)). “[J]udicial records are public documents almost by definition, and the public is

 2   entitled to access by default.” Id. at 1180. This “federal common law right of access” to court

 3   documents generally extends to “all information filed with the court,” and “creates a strong

 4   presumption in favor of access to judicial documents which can be overcome only by showing

 5   sufficiently important countervailing interests.” Phillips ex. Rel. Estates of Byrd v. Gen. Motors

 6   Corp., 307 F.3d 1206, 1212 (9th Cir. 2002) (citations and quotation marks omitted). Two standards

 7   govern whether documents should be sealed: a “compelling reasons” standard, which applies to

 8   dispositive motions, and a “good cause” standard, which applies to non-dispositive discovery type

 9   motions. Kamakana, 447 F.3d at 1179; see also Pintos v. Pac. Creditors Ass'n, 605 F.3d 665, 677-

10   78 (9th Cir. 2010). The “good cause” standard, which is applicable here, presents a lower burden

11   for the party wishing to seal documents. Pintos, 605 F.3d at 678. Courts determine whether good

12   cause exists to protect the information from being disclosed to the public by “balancing the needs

13   for discovery against the need for confidentiality.” Id. (quoting Phillips, 307 F.3d at 1213).

14          Counsel contends that there is good cause to seal the documents at issue because “the

15   Declaration of Steve Whitworth in support of the Motion to Withdraw as Counsel contains

16   communications between the attorney and his client” and “it is requested that any information that

17   is revealed which constitutes communications between the client and his attorney be under seal and

18   not be available to the opposing party.” (Doc. No. 30 at 2).

19          Having considered the documents at issue, which contain confidential communications

20   between counsel and his client, and in the absence of any objection, the Court concludes that
21   counsel has sufficiently shown good cause for filing the documents under seal. However, the Court

22   will require counsel to file a copy of the Notice and Motion of Steve Whitworth to Withdraw as

23   Attorney of Record for Plaintiff on the docket with all confidential information redacted. The

24   supporting declaration will be filed under seal.

25          Accordingly, good cause being shown, Counsel’s request to seal is HEREBY GRANTED

26   IN PART AND DENIED IN PART as follows:
27          1.      Counsel’s request to file the Notice and Motion of Steve Whitworth to Withdraw as

28   Attorney of Record for Plaintiff is granted in part and denied in part. The notice and motion shall
                                                        2
 1   be filed under seal. However, within ten (10) days from the date of this order, counsel shall file on

 2   the docket only the Notice and Motion of Steve Whitworth to Withdraw as Attorney of Record for

 3   Plaintiff with all confidential information redacted.

 4          2.      Counsel’s request to file the remaining documents under seal is granted. The Court

 5   orders that the following unredacted materials be filed and maintained under seal: (a) Notice and

 6   Motion of Steve Whitworth to Withdraw as Attorney of Record for Plaintiff; (b) Declaration of

 7   Steve Whitworth in Support of Motion to Withdraw as Attorney of Record for Plaintiff; (c) Request

 8   to Seal Documents and Proposed Order; and (d) any response to the motion submitted by Plaintiff;

 9          3.      Counsel shall comply with Local Rule 141 regarding disposition of documents for

10   sealing.

11
     IT IS SO ORDERED.
12

13      Dated:     December 6, 2018                           /s/ Barbara    A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
